                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                                       )
PEDRO RODRIGUEZ,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
v.                                                     ) Case No.: 1:18-cv-01501
                                                       )
PEKING GOURMET INN, INC.                               )
                                                       )
               Defendant.                              )
                                                       )


 PUBLIC NOTICE OF CONSENT MOTION FOR ENTRY OF ORDER PERMITTING
DEFENDANT TO FILE SETTLEMENT AGREEMENT UNDER SEAL AS EXHIBIT __
  TO THE CONSENT MOTION TO APPROVE THE SETTLEMENT AGREEMENT

       Defendant Peking Gourmet Inn, Inc. (the “Defendant” or “Peking Gourmet”), by its

undersigned counsel, and pursuant to Local Civil Rule 5, respectfully asked the Court to enter an

Order permitting Defendant to file UNDER SEAL Exhibit A to its Consent Motion to Approve

Settlement Agreement.

       The Settlement Agreement is to be filed under seal in connection with the parties’

confidential agreement to resolve the disputes between them without any admission of liability.

       Anyone objecting to the said Motion to Seal filed this 26th day of December 2018 must

file any objection thereto with the Clerk of this Court within seven (7) days after the filing of this

Motion pursuant to Local Civil Rule 5.

DATED: December 26, 2018
                                  Respectfully submitted,

                                  PEKING GOURMET INN, INC.

                                  By Counsel

                                   /s/ Matthew H. Johnson
                                  Matthew H. Johnson, VSB #85094
                                  1233 20th Street, N.W., 8th Floor
                                  Washington, D.C. 20036
                                  Telephone: (202) 712-7000
                                  Facsimile: (202) 712-7100
                                  mjohnson@bonnerkiernan.com




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Public Notice was served
electronically through PACER on this 26th day of December, 2018 upon:

Nady Peralta, VSB # 91630
6066 Leesburg Pike, Ste. 520
Falls Church, Virginia 22041
Telephone: (703) 720-5603
Facsimile: (703) 778-3454
nady@justice4all.org
Counsel for Plaintiff


                                  /s/ Matthew H. Johnson
                                  Matthew H. Johnson
